In a negligence action to recover damages for personal injuries, etc., the defendant Angelo Morano appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered October 3, 1996, which denied his motion, in effect, to sever the causes of action against him from those against the defendant Ardsley Union Free School District.
*634Ordered that the appeal is dismissed as academic, without costs or disbursements.
In light of our determination in Manning v Ardsley Union Free School Dist. (246 AD2d 632 [decided herewith]), granting the motion of the defendant Ardsley Union Free School District for summary judgment dismissing the complaint insofar as asserted against it, the instant appeal is academic. O’Brien, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.